The question in this case is whether the superintendent of a five-trustee consolidated school may be employed under a valid contract for three years. Appellant, the former superintendent, contends for the affirmative of this issue and relies principally on sections 6648 and 6665, Code 1930. The first of these sections provides as its concluding sentence that "consolidated schools shall have all the privileges granted to separate school districts." Under the second section, above mentioned, it is enacted that the trustees of separate school districts shall have, among many others, the following powers and duties: "(10) To contract with superintendents, principals and teachers, for a term of . . . three years. . . ." It is therefore argued that the word "privileges" as used in the first of the quoted statutes is synonymous with powers and duties in the other. *Page 582 
Appellees contend that a consolidated school is simply a common school where two or more existing schools of that character have been consolidated into a single common school, citing Walton v. Covington County, 115 Miss. 117, 75 So. 833; Rice v. Gong Lum,139 Miss. 761, 104 So. 105, and that in consequence teachers can be elected only for the ensuing year. They call attention to the fact that the three-trustee consolidated school district has the same privileges as a five-trustee school, and that, if the three-trustee consolidated school could elect a superintendent for three years, the term would extend beyond that of the majority of the trustees in service at the time of the election.
We have carefully considered all the statutes cited to us by counsel and have reviewed the entire chapter on schools. No section definitely deals with the subject here in hand, and we must pronounce the question, like so many others in respect to the details of school administration, as doubtful. In such a case we will follow the interpretation adopted by the attorney-general, and generally observed by the department of education in accordance with his opinions. Peets v. Martin,135 Miss. 720, 101 So. 78. Turning to the opinions of the attorney-general, 1919-21, p. 154, we find a ruling that employments of the teaching force in consolidated schools cannot be made for a term of years, and the same opinion was adhered to by the attorney-general on March 11, 1929.
Where the construction of a statute is doubtful, the interpretation placed thereon and followed for a considerable course of time by the administrative departments should be followed.
Affirmed.